DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s RCE filed on 11/22/2021.
Claims 1-19 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eunhee Park (reg # 42976) on 03/29/2022.

The claim 6 has been amended as the follows (no change to other claims).

6. (Currently amended) The method of claim [[6]] 5, wherein the plurality of applications is profiled to determine the hardware resource utilization data associated with a plurality of applications.


Response to Arguments
Applicant’s arguments filed on 10/20/2021 have been fully considered and are persuasive. 
Claims 1-19 are allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

Gross et al. (US PGPUB 2010/0315223) disclose a method for providing control signals to a fan in a computer system. An electronic device receives temperature measurements and a fan-speed measurement performed in the computer system. Using a pattern-recognition model, the electronic device validates the measurements, and excludes any inaccurate measurements, such as those associated with drifting or failed sensors. Next, the electronic device determines control signals for a fan in the computer system using a model of coolant flow in the computer system and/or a slope of a phase-frequency curve of a cross power spectral density function corresponding to a pair of temperature profiles measured, as a function of time, by a pair of thermal sensors. Then, the determined control signals are provided to the fan.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193